 

Exhibit 10.5(a)

SCHEDULE OF OFFICERS AND DIRECTORS WHO HAVE ENTERED INTO INDEMNIFICATION
AGREEMENTS

(as of March 10, 2016)

 

 

NAME

  

POSITION

Lee K. Barba

  

Director

Michael Brodsky

 

Director

Michael S. Egan

  

Chief Executive Officer, Director

Ian V. Jacobs

 

Director

John H. Lewis

  

Director

Jonathan R. Mather

  

Director

Michael J. McConnell

 

Chairman of the Board of Directors

Shailen S. Mistry

 

Chief Technology Officer

Robert W. O’Hare

  

Chief Financial Officer

Walter L. Turek

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 